                                                  71 Filed 08/23/21 Page 1 of 1
               Case 1:19-cv-02669-VM-KNF Document 72

                                              HOFFMANN & ASSOCIATES
                                                         A            L
                                                450 S         A      ,S     1400
                                                  N          ,N          10123
                                                        T . (212) 679-0400
                                                        F (212) 679-1080

ANDRE S. HOFFMANN
-----------------------------------
TRAM D. LOPRESTO




                                                                              A       23, 2021
    ECF
H .V       M
U     S     D     J
S       D       N
U     S     C
500 P   S
N       , N 1007-1312

                                                                      R :     C               I    N
                                                                              C              .D    C           9,
                                                                              I              U     P
                                                                              A       T
                                                                              I       N . 19- -02669(VM)

D         J              M            ;

                                          D                  -                    .

               C                                                                             C             -
                                                  -                                     .D                          ,
                                                                  ,                                        -
                                                                 ,A       24, 2021.

                                          C                      .


                                                                              R                    ,

                                                                              / /A        S. H
                                                                              A        S. H
